DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 06/19/2022 is acknowledged.
Claims 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/19/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN109795201A - see machine translation attached, cited in IDS) and Zuo (U.S PG Pub 20190179182A1) and Yang (U.S PG Pub 20180186119A1).
Regarding claim 1, Gao discloses a method of laminating a display panel (50) to a curved cover plate (40) (Abstract) (Figures 1-10). 
Gao discloses a method of laminating the display panel and curved cover plate by providing a curved cover plate on a first platform (10) with a first magnetic layer (31) and providing the display screen on  a second platform (20) having a magnetic absorption material and then driving the first carrying platform and the second carrying platform to attract each other so that the OLED display screen is attached to the curved cover plate (Figures 1-10 and ensuring description). 
Gao discloses forming a first and second solenoid at areas corresponding to the regular shaped and special shaped portions (i.e. curved) of the cover plate (Figure 1) The first magnetic generators 311 comprise solenoids (i.e. first and second solenoids), wherein the first solenoids are interpreted as the solenoids at the flat portion of the cover plate and the second solenoids are interpreted as the solenoids at the curved portion of the cover plate ([0004-0005]; [0043-0060]; Figure 1). Gao discloses supplying opposite currents to the solenoids [0096-0098] and also discloses changing the magnitude of the electric current (i.e. turning the magnetic field generators on and off) [0122-0131], and further discloses changing magnitude of first solenoid (i.e. turning off) and turning on the second solenoids when attaching the curved portion of the cover plate to the display panel ([0117-0120]; [0122-0131]). Gao also discloses changing the electric current magnitude and supplying opposite electric currents and that this affects the intensity or magnitude of the magnetic fields generated ([0092]; [0020 & 0034 & 0092-0093 & 0096-0098]). Gao has not disclosed explicitly the step of coating a magnetic layer and further the magnetic layer being transparent, however, this limitation is known from Zuo.
Zuo, is drawn also to the art of a display device having a transparent magnetic layer (Figure 1; [0039-0041]). Zuo discloses a transparent magnetic layer (100) and (200) (Figure 1) on the display panel [0038-0042]. Zuo also discloses the magnetic layers having same polarity [0038-0039]. Zuo has also disclosed the transparent magnetic layers being of opposite polarities and attracting each other [0055]. Further Zuo also discloses that each of the transparent magnetic layers can have surfaces with different or same polarities [0066].
It would have been obvious to have modified the method of Gao, with the step of providing a transparent magnetic layer, as disclosed by Zuo, to arrive at the instant invention, in order to solve the problems of pooling effects [0037-0038].
Zuo has not explicitly disclosed forming the magnetic layer via coating, however, this step is known from Yang.
Yang is also drawn to the art of a display device and display panel, and discloses coating [0028] a magnetic material/film onto a surface of the display panel (Abstract; [0022-0024]; [0025-0028]). Yang also discloses the magnetic film layers having opposite polarities so as to attract each other [0025].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Gao and Zuo, with the magnetic material being coated onto a display panel surface, as disclosed by Yang, to arrive at the instant invention, in order to reduce thickness of the display panel and realize an ultra-thin design of the display panel [0040].

Regarding claims 5-7, the instant limitations have been disclosed by Gao and Zuo (see claim 1 rejection above).

Regarding claims 2 & 8, Gao has already disclosed changing the magnitude of the electric currents in order to change the intensity i.e. magnitude of the magnetic fields [0092], thus the magnetic fields generated by the solenoids are indeed controlled or affected by the magnitude of the electric current supplied (see also claim 1 rejection above).

Regarding claims 3-4 & 9-10, Gao in combination with Zuo and Yang disclose the instant limitations. Gao has already disclosed changing the magnitude of the electric current in order to change the magnetic field [0092], while also disclosing changing the magnitude of the magnetic field from the flat portion of the cover plate to the curved portion of the cover plate in the process of lamination [0122-0131]. Further, Gao discloses attracting the flat portions first in the process of lamination after which the curved portions are attracted i.e. the flat portions having the opposite polarity so that they attract and the curved portions having same polarity (i.e. when magnetic field is not activated in curved portion, the polarity of the magnetic material and cover plate of the curved portion will be the same since they are not influenced by a magnetic field) ([0117-0120]; [0121-0131]). Finally, both Zuo and Yang have disclosed the magnetic film or magnetic layers having surfaces with the same polarity as well as having surfaces with opposite polarity (see claim 1 rejection above). Given this, the combination of Gao, Zuo and Yang discloses the instant limitations, as Gao provides rationale for having sections of the cover plate and magnetic material with differing polarities in the process of lamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK A. PATWARDHAN
Examiner
Art Unit 1746



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712